DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, 10, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond US 5,098,346.
Redmond discloses: 
Regarding claims 1 and 12 a body (10) defining an outer periphery (12) and a recessed hub section (12) defining an inner surface (see surface shown at 10 in figure 1) for engaging a bushing comprising a smooth circular outer surface and at least one threaded port for securing with the high torque sprocket (the hub and threaded port are not positively recited and constitute an intended use), a continuous toothed structure (18) disposed on the outer periphery of the body, wherein the body is 
Claims 5 and 16- a textile reinforcement embedded in the continuous toothed structure outer surface (see figure 3).
Claims 9 and 18- wherein the castable polymer material is a polyurethane or epoxy material (column 2, lines 62-column 3 line 4).
Claims 10 and 19- wherein the body is devoid of any metal structure (the body is a castable polymer, see above).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond US 5,098,346 in view of Hodjat US 2006/0264286.
Regarding claims 3 and 14, Redmond discloses all of the claimed subject matter as described above. Redmond does not disclose a flange.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Redmond and provide a flange, as taught by Hodjat, for the purpose of maintaining proper engagement of a belt.
	Regarding claims 4 and 15, upon modification, the flange of Hodjat would be constructed of the same material as the body of Redmond.
Regarding claims 11 and 20, Redmond discloses all of the claimed subject matter as described above. Redmond does not disclose ports with threaded metal inserts.
	Hodjat teaches ports with threaded metal inserts (14, see bolts paragraph 25) for the purpose of ease of fastening components together.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Redmond and provide ports with threaded metal inserts, as taught by Hodjat, for the purpose of ease of fastening components together.

Claims 2, 6-8, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond US 5,098,346 in view of Sinha US 2014/0243466 A1.
Claims 2 and 13, Hodjat discloses all of the claimed subject matter as described above. Hodjat does not disclose ultra-high molecular weight powder in an amount of from 1% to 10% by weight of the castable polymer material.
	Sinha teaches ultra-high molecular weight powder in an amount of from 1% to 10% (paragraph 0005) by weight of the castable polymer material, for the purpose of improved wear (paragraph 0003).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hodjat and provide ultra-high molecular weight powder in an amount of from 1% to 10% by weight of the castable polymer material, as taught by Sinha, for the purpose of improved wear.

Claims 6 and 17, wherein the castable polymer material comprises ultra-high molecular weight powder (UHMWPE) in an amount of from 3% to 7% by weight of the castable polymer material (paragraph 0005).
	
	Claim 7, wherein ultra-high molecular weight powder has an average particle size of from 40 microns to 80 microns (paragraph 78).

Regarding claim 8, there is reason to believe, based on the similarity of material that the function limitations of cured hardness of 60-100 shore D may be an inherent characteristic of 3-7% UHMWPE.  In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):

[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the limitations in question is not an inherent characteristic of the material.
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658